Citation Nr: 0302907	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  98-19 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date prior to August 2, 1991 
for the grant of service connection for hypoparathyroidism, 
status post subtotal thyroidectomy, with chronic painful 
muscle cramps and fasciculations.

2.  Entitlement to an increased rating for hypothyroidism, 
currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-
at-Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1955.

This matter came to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.

In April 1988, the Board denied service connection for 
hypoparathyroidism. Reconsideration of that decision was 
denied in January 1991.  In a separate decision released 
simultaneously with a July 2001 Board decision, the Board 
held that the April 1988 decision was not clearly and 
unmistakably erroneous.

In an August 1992 decision, the RO denied the claim of 
entitlement to an increased rating for hypothyroidism.  In a 
January 1993 decision, the RO denied the claim of entitlement 
to an increased rating for tracheal distortion.  The veteran 
appealed these decisions, and the Board addressed the matters 
in a July 1996 remand issued.  In several statements, one 
dated in September 1998 and another dated in November 1998, 
the veteran stated his wish to withdraw these claims.  Later, 
in a January 1999 statement, the veteran continued to express 
his disagreement with the 30 percent rating for 
hypothyroidism, therefore that latter issue remains before 
the Board.  The veteran did not, however, refer to the 
tracheal distortion claim and hence, the Board dismissed the 
matter in July 2001.

In a September 1998 decision, the RO granted a separate 
rating of 100 percent for hypoparathyroidism, status post- 
subtotal thyroidectomy, with chronic painful muscle cramps 
and fasciculations, and assigned an effective date of March 
24, 1992.  In a September 1999 decision, the RO assigned an 
effective date of August 2, 1991 for the grant of the 100 
percent rating.

In May 1999, the veteran testified before a hearing officer 
at the RO.  In January 2001, the veteran appeared and 
testified before the undersigned at the RO.

In July 2001, the Board denied entitlement to an earlier 
effective date for hypoparathyroidism and dismissed the issue 
of an increased rating for tracheal distortion.  The Board 
also remanded the issue of entitlement to an increased rating 
for hypothyroidism to the RO for further development.  

In September 2001, the Board again remanded to the RO for 
further development of the issue of an increased rating for 
hypothyroidism.  The requested development remains to be 
undertaken, and the Board refers the RO's attention to the 
instructions set forth in the September 2001 remand.  

In September 2001, the veteran submitted a statement 
construed by the Board as a motion seeking reconsideration of 
the Board's July 2001 decision, but later withdrew such 
motion by letter dated in January 2002.  Thereafter, the 
veteran appealed the Board's effective date decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2002, the Court issued an order pursuant to a joint 
motion to stay the proceedings and to remand the Board's July 
2001 decision.  


FINDINGS OF FACT

1.  On September 15, 1983, VA received the veteran's initial 
claim of entitlement to service connection for 
hypoparathyroidism.

2.  The Board denied the claim in April 1988, and denied a 
motion for reconsideration in January 1991.  In July 2001, 
the Board held that the April 1988 decision was not clearly 
and unmistakably erroneous

3.  On July 23, 1990, the veteran filed an application to 
reopen the claim of entitlement to service connection for 
hypoparathyroidism.

4.  By rating action of December 1994, service connection was 
established for hypoparathyroidism, and rated as 30 percent 
disabling with service-connected hypothyroidism.

5.  By rating action of September 1998, a separate 100 
percent rating was assigned for hypoparathyroidism, effective 
March 24, 1992.

6.  By rating action of September 1999, an effective date of 
August 2, 1991 was assigned for the 100 percent rating for 
hypoparathyroidism.


CONCLUSION OF LAW

The criteria for an effective date prior to August 2, 1991, 
for the grant of a separate 100 percent rating for 
hypoparathyroidism, status post subtotal thyroidectomy, with 
chronic painful muscle cramps and fasciculations, have not 
been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On September 15, 1983, VA received the veteran's initial 
claim of entitlement to service connection for 
hypoparathyroidism. The claim was considered as part of an 
claim for an increased rating for hypothyroidism, and was 
denied in February 1984. In March 1984, the veteran submitted 
a statement regarding the separate diagnoses for each 
condition. By letter of June 1984, VA informed the veteran of 
the basis for denying the claim, and of his right to appeal 
the February 1984 determination. When the veteran filed a 
substantive appeal in August 1984 regarding several increased 
rating issues, he also included arguments in support of his 
claim of service connection for hypoparathyroidism. In 
October 1984, the claim was addressed during a personal 
hearing conducted at the RO. In the Introduction portion of a 
March 1985 decision regarding increased rating claims, the 
Board referred the matter of entitlement to service 
connection for hypoparathyroidism to the RO for the 
appropriate action. The RO denied the claim in June 1985, and 
the veteran appealed the matter to the Board. The Board 
denied the claim in April 1988.

With regard to the April 1988 decision, the veteran filed a 
motion for reconsideration in May 1988.  In a letter to the 
veteran dated in February 1990, the RO advised that 
reconsideration is a procedure by which the Board will 
correct an obvious error in a prior decision, in this 
instance, the Board's April 1988 decision.  A former 
representative submitted in June 1990, on the veteran's 
behalf, a motion for reconsideration of the Board's April 
1988 decision.  

Associated with the record is a letter, received by VA on 
July 23, 1990, from a United States Senator.  Correspondence 
from the veteran accompanies the letter.  In that 
correspondence, the veteran attributed hypothyroidism to 
military service and reported that he later developed 
symptoms of hypoparathyroidism.  He went on to state that, 
"I have made application to the VA for an increase in my 
service connected disability based on hypoparathyroidism."  
(emphasis added)  He added, "I believe that the VA is wrong 
in not granting the diagnosis of hypoparathyroidism as part 
of my service connected disability."

The Board denied the motion for reconsideration in January 
1991.  In a July 2001 decision, the Board held that its April 
1988 decision was not clearly and unmistakably erroneous.

On July 27, 1992, the veteran filed an application to reopen 
the claim of entitlement to service connection for 
hypoparathyroidism.  The RO declined to reopen the claim in 
August 1992, and the veteran appealed.

In August 1994, VA received the first competent evidence 
diagnosing hypoparathyroidism, and offering an opinion 
linking that disorder to inservice surgery.

By rating action of December 1994, service connection was 
established for hypoparathyroidism.  The hypoparathyroidism 
and hypothyroidism were rated together as 30 percent 
disabling, effective from December 4, 1981.

The matter of entitlement to an increased rating for 
hypoparathyroidism and hypothyroidism was appealed, and in 
July 1996 the Board directed the RO to assign separate 
ratings for each disorder as they are separate and distinct 
disabilities.  By rating action of September 1998, the RO 
assigned a separate rating of 100 percent for 
hypoparathyroidism, effective March 24, 1992.  The RO 
acknowledged the receipt of the application to reopen the 
claim in July 1992, but explained that the March 1992 
effective date was based on findings noted in an outpatient 
treatment record.

In May 1999, the veteran provided testimony concerning his 
background as a bio-medical physiological researcher since 
1958, as well as his work as a nurse practitioner.  He 
indicated that all of his medical care has been through VA, 
except for eye care.  The veteran noted that there is no 
specific treatment for hypoparathyroidism, but he was placed 
on increased calcium intake in the early 1990s.

In September 1999, the RO determined that an effective date 
of August 2, 1991 was warranted for the assignment of the 100 
percent rating for hypoparathyroidism.  The RO based this on 
an August 2, 1991 VA treatment report which reflects symptoms 
required for the assignment of a 100 percent rating under the 
applicable criteria.

In January 2001, the veteran testified that an earlier 
effective date should be assigned due to a misinterpretation 
of hospitalization reports.  The veteran testified that a 
January 1983 laboratory report was the first hard evidence of 
hypoparathyroidism, and that prior to 1983 he started 
experiencing the symptoms associated with the condition.  He 
pointed out that he initially filed a claim for this 
hypoparathyroidism in 1983.

II.  Legal Analysis

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the statement of the case and the 
supplemental statement of the case issued during the pendency 
of the appeal, the appellant and his representative were 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  When the 
appellant testified before the Board in January 2001, the 
appellant and his representative were given notice of the 
evidence necessary to substantiate the claim.  The duty to 
suggest evidence was met at the time of the hearing pursuant 
to 38 C.F.R. § 3.103 (2002).  The RO made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant, in fact, it appears that all evidence identified 
by the appellant relative to these claims has been obtained 
and associated with the claims folder.  Service medical 
records were obtained and associated with the claims folder, 
and the National Personnel Records Center has indicated that 
all available records have been forwarded.  There are no 
indications that Social Security Administration and 
vocational rehabilitation records need to be obtained in this 
case.  Hearings were conducted before the RO and before the 
Board, and the transcripts of those hearings are associated 
with the claims folder.

The law provides that where a finally adjudicated claim is 
reopened with new and material evidence, the effective date 
for benefits will be "the date of receipt of the [reopened] 
claim or the date entitlement arose, whichever is later."  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (q), (r) (emphasis 
added).  Therefore, service connection for hypoparathyroidism 
may not be effective prior to the date the veteran's 
application to reopen his claim with new and material 
evidence was received by the RO.  

In the joint motion for remand, dated in June 2002, and 
subsequent brief on behalf of the appellant, received in 
December 2002, the veteran's attorney presented argument 
about what date should be deemed as the date of receipt of 
the veteran's application to reopen the effective date claim.  
The attorney argued that both the June 1990 motion for 
reconsideration of the Board's April 1988 decision and the 
veteran's correspondence accompanying the July 1990 letter 
from the United States Senator satisfied the requirements of 
an informal claim to reopen.  

The June 1990 motion for reconsideration, alleging obvious 
error in the Board's April 1988 decision, cannot be construed 
as an informal claim to reopen, since the type of the relief 
sought by such motion is inconsistent with the type of 
benefit sought by means of an informal claim to reopen a 
finally disallowed claim.  38 U.S.C.A. § 7103 (West 2002).  
The Board concurs, however, with the appellant's attorney 
that an informal claim to reopen the effective date issue was 
received on July 23, 1990 in the form of the letter from the 
United States Senator and the veteran's accompanying 
correspondence.  38 C.F.R. § 3.155(a) (2002).

As noted above, the effective date for the grant of service 
connection for hypoparathyroidism shall be the later of 
either the date of receipt of the claim or the date 
entitlement arose.  Here, the reopened claim for service 
connection for hypoparathyroidism was received on July 23, 
1990.  Notably, however, the first competent evidence linking 
hypoparathyroidism to military service was added to the 
record in August 1994.  

A grant of service connection requires competent evidence 
that a disorder was either incurred or aggravated inservice, 
or competent evidence that a postservice disorder is related 
to active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Here, the requisite competent evidence linking 
hypoparathyroidism to service was not received prior to 
August 1994, thus strongly suggesting that an effective date 
prior to August 1994 is not in order, and that the assigned 
effective date is an error.  The Board's jurisdiction in this 
case, however, is limited to the question whether an 
effective date prior to August 2, 1991, is in order, and the 
preponderance of the evidence in this case is against finding 
that it is.  Hence, the benefit sought on appeal is denied.  

In reaching this decision the Board considered the veteran's 
own argument presented in his July 1990 letter to his United 
States Senator.  Notably, however, while the appellant noted 
his training in nursing and physiology there was no 
indication prior to August 2, 1991, that he had specialized 
training in endocrinology.  As such, the opinion proffered by 
the appellant at that time was insufficient to show 
entitlement to service connection for hypoparathyroidism. 

For the reasons provided in the September 1998 and September 
1999 rating actions, the RO ultimately fixed August 2, 1991 
as the date of the grant of service connection for 
hypoparathyroidism.  In this case, August 2, 1991, the date 
selected by the RO as the date entitlement to the benefit 
sought on appeal arose, post-dates July 23, 1990, the date of 
receipt of the informal claim seeking service connection for 
hypoparathyroidism.  However, for the reasons set forth above 
an effective date of July 23, 1990 is not in order.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an effective date prior to August 2, 1991 for 
the grant of service connection for hypoparathyroidism, 
status post subtotal thyroidectomy, with chronic painful 
muscle cramps and fasciculations, is not warranted.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

